Nelson, District Judge.
This is a libel filed by John R. Finley, owner of the lobster boat Freddie, against the schooner Nellie Clark for collision. The collision occurred in Broad sound, in Boston harbor, on the afternoon of June 21,1891. By the collision the Freddie was completely destroyed, with her outfit. The weather was fine, and the wind light. The Nellie Clark was bound out, and was sailing closehauled on the starboard tack. Her contention is that the Freddie was under way, closehauled, on the port tack, and that she therefore had the right of way, and the Freddie was bound to keep clear of her. The claim of the libelant is that his boat was at rest, attached to a trawl anchored to the bottom. This is the only issue in the case, and I find it in favor of the libelant. That his boat was fast to the trawl is sworn to by the libelant, and by the man who was wdth him in the boat, and they are confirmed by a witness who was in a boat a short distance away. It is admitted that there was no lookout on the Nellie Clark, and I am convinced that the accident happened through the failure of the men in charge of her to see the boat in season to avoid her. The boat was in plain sight, and there was no excuse for not seeing her. The value of the boat and fittings was proved to be $200, and the libelant is entitled to a decree for that amount. Decree for the libelant for $200 and costs.